Citation Nr: 1512841	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for ischemic heart disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1964 to March 1965 and from June 1968 to November 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2010 decision denied service connection for bilateral hearing loss and tinnitus, a June 2010 decision denied service connection for a sleep disorder, and a November 2010 decision denied service connection for ischemic heart disease.

In March 2013, as support for these claims, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  Following the hearing, the Board held the record open for an additional 90 days to allow the Veteran time to obtain and submit additional evidence, which he since has done.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

Partly because of this additional evidence, the claims of entitlement to service connection for a sleep disorder, hearing loss, and tinnitus require further development before being decided on appeal, so they are being REMANDED to the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and deciding the claim for service connection for ischemic heart disease.



FINDING OF FACT

The most probative, meaning most competent and credible, evidence indicates the Veteran does not have ischemic heart disease (IHD), but even if accepting he does or some other heart disorder, it has not been attributed to his military service and did not first develop until many years after the conclusion of his service.


CONCLUSION OF LAW

It is not shown he has IHD, but even to the extent he may or have some other heart disorder such as an arrhythmia (irregular heart beat), it is not the result of disease or injury incurred in or aggravated by his military service and may not be presumed to have been incurred in service, including due to exposure to Agent Orange or other toxic herbicide. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.


Here, prior to initially deciding this claim in November 2010, letters sent in November and December 2009 informed the Veteran of all five elements of his claim, gave examples of the types of evidence he could submit in support of it, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would support it.  He therefore received all required notice and in the preferred sequence.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance will help to substantiate the claim.

Here, to this end, the Veteran's STRs, service personnel records (SPRs), VA medical records, and private treatment records were obtained.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are potentially relevant to this claim, so needing to be obtained, and that are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in January 2010, the Veteran was provided the appropriate VA compensation examination for the necessary medical opinion concerning this claim.  The VA examination report provides the information needed to make an informed decision on this claim, including insofar as whether the Veteran has IHD or other heart ailment, much less on account of his military service.  It is evident from the report that the VA examiner reviewed the claims file for the pertinent history, including of the Veteran's complaints, evaluation and treatment during the many years since the conclusion of his service.  The examiner also performed a physical examination of the Veteran and, most importantly, provided explanatory rationale for the consequent opinion that is grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Regarding the March 2013 hearing before the Board, it was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of this claim.

III. Analysis

The Veteran claims he has IHD or other heart ailment as a result of his service, especially because of exposure to Agent Orange.  Considering the pertinent statutes, regulations and cases in conjunction with the evidence of record, however, the Board concludes that his claim must be denied rather than granted.

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Arteriosclerosis, cardiovascular disease, including the precursor hypertension, endocarditis (this term covers all forms of valvular heart disease), and myocarditis will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 [Vietnam era] shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, effective August 31, 2010, 38 C.F.R. § 3.309(e) was amended to also include IHD as a disease associated with herbicide exposure for purposes of this presumption.  IHD includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

Note (3) of this amended regulation states:

For purposes of this section, the term IHD does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD.

The records concerning the Veteran's service confirm he served in Vietnam, so there is a presumption he was exposed to Agent Orange while there.  But this is not tantamount to concluding he necessarily has consequent disability, including IHD, even accepting there is this presumption if shown he does.  A review of his STRs is unremarkable for any evidence of complaints, symptoms, diagnosis or treatment of a heart condition of any sort.  His second and final period of military service ended in November 1969.  His post-service VA treatment records reflect he has elevated blood pressure readings - albeit without a diagnosis of hypertension - and an arrhythmia (irregular heart beat).  But there has not been attribution of these heart disorders to his military service, including to his presumed exposure to Agent Orange in Vietnam, and they are not the type of disorders that are presumptively associated with that activity.

The Veteran had a VA compensation examination for his claimed condition in January 2010.  He recalled having a stent placed in a vein or vessel in his chest at the Arkansas Hospital in Little Rock.  The examiner noted these treatment records had been received and that there was no record of a stent.  The Veteran denied taking any cardiac medications.  He also denied experiencing chest pain, shortness of breath, dyspnea on exertion, heart failure, syncope, or presyncope.  He reported a few occasional palpitations, but denied coronary artery disease (CAD), peripheral vascular disease (PVD), and pedal edema.  He said his blood pressure was slightly elevated but that he did not take medication for it.  The VA examiner diagnosed cardiac arrhythmia, per the Veteran's history, which was first diagnosed in March 1999 (so long after service), and there was no objective evidence of IHD.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).


Here, the Veteran has not met this threshold preliminary pleading requirement, at least insofar as showing he has IHD.  In the absence of competent and credible evidence showing he has had IHD at some point since the filing of his claim for this condition, service connection cannot be granted for this disorder.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Indeed, there has not been any such indication of IHD not only since the filing of this claim, but also not at any point contemporaneous thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

So here, it has been confirmed the Veteran does not have IHD, thus, he does not have the type of heart disorder that is presumptively associated with exposure to Agent Orange in Vietnam or elsewhere.  But in this circumstance, service connection also may be established on an alternative direct-incurrence basis with satisfactory proof of direct causation, that is, with evidence otherwise linking his heart disorder, specifically a cardiac arrhythmia or elevated blood pressure, albeit without an actual diagnosis of hypertension, to his military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 (1998).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

But service connection still is not be warranted because there is not also the required attribution of a heart disorder, including this elevated blood pressure and/or arrhythmia, to his military service, either in terms of showing it incepted during his service or within the one-year presumptive period following the conclusion of his service or that it is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for a heart condition resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim of entitlement to service connection for IHD or other heart disorder is denied.


REMAND

As concerning the several remaining claims, the Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - them, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran additionally contends that service connection is warranted for a sleep disorder, specifically, for obstructive sleep apnea.  He has not yet been afforded a VA compensation examination for a medical nexus opinion concerning the etiology of this condition.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran testified during his March 2013 hearing that, during his military service, other service members would wake him up due to his snoring.  He also reported using a continuous positive airway pressure (CPAP) machine for about 20 years since the results of a sleep study confirmed he has sleep apnea.  The first notation of sleep apnea in his VA treatment records is from 2003, and these records indicate the initial diagnosis was three years prior by sleep study, so in 2000 or thereabouts.  The records of that earlier sleep study, however, have not been associated with the claims file, although a later August 2013 sleep study was submitted, in party, to compensate for the absence of this other evidence.  Therefore, the earlier records should be obtained on remand, and the Veteran should also have a VA compensation examination to determine the etiology of his sleep apnea - especially in terms of its posited relationship with his service.

Speaking of examinations, the Veteran most recently had a VA compensation examination in August 2012 for his claimed bilateral hearing loss and tinnitus.  At the time he did not have sufficient hearing loss in either ear to be considered an actual ratable disability by VA compensation standards - meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  However, during his more recent March 2013 hearing before the Board, he and his wife testified to noticing his hearing has worsened, presumably even since that August 2012 evaluation.  As proof of this, he indicated that he could not tell what people were saying unless he was facing them, and he had VA-issued hearing aids, but they bothered him, so he apparently did not always use them.  Therefore, he needs to undergo another VA compensation examination to determine whether he now has a ratable hearing loss disability according to § 3.385 and, if confirmed he now does, for an opinion concerning whether it is related or attributable to his military service - and, in particular, to the military noise exposure he cites as the source or cause of this claimed hearing loss.  There also must be an opinion with regards to the etiology of his claimed tinnitus, which he testified he first noticed when around artillery guns during his military service.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the Central Arkansas Veterans Healthcare System, dated since December 2013, and the Veteran's treatment records and sleep study pertaining to his sleep apnea from a doctor in Little Rock, referenced in his Notice of Disagreement (NOD) from July 2010.  All other treatment records he identifies should be obtained, as well, assuming they are relevant, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of his sleep apnea, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service from September 1964 to March 1965 and from June 1968 to November 1969, even if not complained about, diagnosed, or treated during his service.

In making this necessary determination, the examiner should address the Veteran's hearing testimony regarding having to be woken during service due to his snoring, as well as his wife's statement dated in April 2013 regarding noticing the Veteran would stop breathing while sleeping upon his return from Vietnam.  In other words, the examiner must comment on whether the Veteran had sleep apnea, even then, although it was not actually diagnosed until later following a comprehensive sleep study.

It therefore is essential the claims file be made available to and reviewed by the examiner for the pertinent history.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  As well, schedule another VA compensation examination (audiological evaluation) to first determine whether the Veteran now has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385, and then, if confirmed he does, for a medical nexus opinion concerning the etiology of this hearing loss, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service from September 1964 to March 1965 and from June 1968 to November 1969, even if not complained about, diagnosed, or treated during his service.

The examiner should also provide a medical nexus opinion concerning the etiology of the Veteran's claimed tinnitus, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it, too, is related or attributable to his military service from September 1964 to March 1965 and from June 1968 to November 1969, even if not complained about, diagnosed, or treated during his service.

In making this necessary determination of causation, the examiner should address the Veteran's hearing testimony regarding first noticing tinnitus while around artillery fire in Vietnam, as well as the buddy statements in his electronic claims file regarding his military noise exposure and lack of hearing protection during service.

It therefore is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed, including an audiogram and Maryland CNC speech discrimination.  The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to these claims for hearing loss and tinnitus, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


